BUTTLER, J.,
specially concurring.
I join in affirming the trial court’s denying defendant’s motion to suppress, but only because I conclude from the record that defendant’s wife, when she opened the door of the house and was confronted by two uniformed police officers and one plain clothes officer who showed his badge, knew that the police, when they asked if defendant was there, wanted to arrest defendant. For that reason she falsely stated he was not in the house. On these facts, the police could be "virtually certain” that defendant’s wife knew their purpose, bringing the case within the exception to the constitutional knock and announce rule enunciated in Miller v. United States, 357 US 301, 310, 78 S Ct 1190, 2 L Ed 2d 1332 (1958). I would interpret the Oregon knock and announce statute (ORS 133.235(5) and (6)) the same way, but apply any exception narrowly.